Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2022

                                     No. 04-22-00755-CV

                    IN THE INTEREST OF I.F.E.-G., MINOR CHILD

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 21-06-0508-CVA
                   Honorable Melissa Uram-Degerolami, Judge Presiding


                                        ORDER
       The trial court signed a final appealable order on October 3, 2022. Because this is an
accelerated appeal, the notice of appeal was due by October 24, 2020. See TEX. R. APP. P.
26.1(b). A motion for extension of time to file the notice of appeal was due by November 7,
2022. See TEX. R. APP. P. 26.3. Appellant filed a notice of appeal and a motion for extension of
time to file the notice of appeal on October 26, 2022— within the time allowed for filing the
motion for an extension of time to file the notice of appeal. After consideration, appellant’s
motion for extension of time to file the notice of appeal is granted.

       It is so ORDERED on November 18, 2022.

                                                          PER CURIAM

       ATTESTED TO: ________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT